United States Navy-Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                 v.

              Alexander MORALESCASTRO
               Private (E-1), U.S. Marine Corps
                          Appellant

                        No. 201900035

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 17 April 2019.
                          Military Judge:
                   Major Nute A. Bonner, USMC.
Sentence adjudged 19 October 2018 by a special court-martial con-
vened at Marine Corps Base Camp Pendleton, California, consisting of
a military judge sitting alone. Sentence approved by convening au-
thority: a bad-conduct discharge.
                        For Appellant:
               Commander Mark Takla, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before WOODARD, HUTCHISON, and KOVAC,
                   Appellate Military Judges.
                United States v. Moralescastro, No. 201900035


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2